 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC ANTHONY ALSTON, JR.,                        No. 2:18-cv-02420-TLN-CKD
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c).

19          On February 7, 2019, the magistrate judge filed findings and recommendations herein

20   which contained notice to Plaintiff that any objections to the findings and recommendations were

21   to be filed within fourteen days. (ECF No. 20.) Plaintiff has filed objections (ECF No. 21), and

22   Defendants have filed a response (ECF No. 22).

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed February 7, 2019, are adopted in full;

 3         2. Defendants’ motion to dismiss (ECF No. 15) is partially granted and partially denied,

 4             as follows:

 5         3. The claims in this action are dismissed as to all Defendants with prejudice, except as

 6             to Defendant Lloyd; and

 7         4. Defendant Lloyd shall answer claims of § 1983 excessive force (Claim 5), Bane Act

 8             violation (Claim 6), and battery (Claim 10) no later than sixty (60) days after the

 9             issuance of this order.

10   Dated: May 30, 2019

11

12

13
                                 Troy L. Nunley
14
                                 United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
